DETAILED ACTION
This office action is in response to amendment filed on 5/2/2022.
Claims 1, 3, 15, 16, 18 and 24 are amended.
Claims 1 – 7 and 15 – 27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 15, 16, 21, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al (US 20170195173, hereinafter Izenberg), in view of Week (US 20040205730).

As per claim 1, Izenberg discloses: A method for executing a task by a scheduling device, comprising: 
acquiring a target algorithm corresponding to a to-be-executed target task, wherein the target algorithm is invoked to actually execute the target task; (Izenberg [0035]: “The resource manager 120 may obtain an indication of the target FPGA-utilizing application of a client 180 via programmatic interfaces 121 in some embodiments, and choose the most appropriate virtualization host and/or compute instance category for that application on behalf of the client”; [0020]: “a virtualized computing service (VCS) of a provider network may enable clients to utilize virtual machines or “compute instances” of various types, hosted on hardware devices owned and managed by the VCS… at least a subset of the virtualization hosts of the VCS may be equipped with one or more FPGAs (field-programmable gate arrays), attached for example via expansion buses compliant with a PCI-E (Peripheral Component Interconnect Express) standard or other buses or interconnects. These virtualization hosts may be used to configure and launch compute instances at which applications that utilize FPGAs are deployed”. Examiner notes that the compute instances/VMs are mapped to the claimed target algorithm, and the target FPGA-utilizing client application is mapped to the claimed target task.)
acquiring an execution environment condition for the target algorithm and current execution environment information of each of execution devices, determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition; (Izenberg [0035]: “the specific FPGA-equipped virtualization host and/or compute instance category used for the client may sometimes be selected based at least in part on the kind of application that the client wishes to run. For example, FPGA 160B (which may have been implemented by a particular FPGA vendor V1, and may have a FPGA specification S1) may be more suitable for a particular application than FPGA 160A (which may have been implemented by a different vendor V2, and may have a different specification S2) … The resource manager 120 may obtain an indication of the target FPGA-utilizing application of a client 180 via programmatic interfaces 121 in some embodiments, and choose the most appropriate virtualization host and/or compute instance category for that application on behalf of the client. To prepare the selected virtualization host, one or more configuration operations may be performed by the resource manager 120, such as transferring a virtual machine image with the appropriate FPGA-related libraries already installed, modifying security-related settings, setting up FPGA operation monitoring, and the like. In other embodiments, clients 180 may simply indicate the compute instance category they wish to acquire, without providing details regarding their specific FPGA-related or other objectives or target applications, and the resource manager may launch an instance of the specified category on a selected virtualization host 140”;)
and sending a control message for executing the target task to the target execution device. (Izenberg [0035]: “To prepare the selected virtualization host, one or more configuration operations may be performed by the resource manager 120, such as transferring a virtual machine image with the appropriate FPGA-related libraries already installed, modifying security-related settings, setting up FPGA operation monitoring”.)
Izenberg did not explicitly disclose:
wherein current execution environment information comprises a current computing capability value and system environment information of each of the execution devices, and the system environment information comprises a system bit width and a kernel version;
However, Week teaches:
wherein current execution environment information comprises a current computing capability value and system environment information of each of the execution devices, and the system environment information comprises a system bit width and a kernel version; (Week [0036]: “each computer capable of building the selected library is determined based on at least one environmental characteristic (108). The capable machines/computers are determined by checking machine statistics such as their CPU architectures and operating system versions, including a bus width (e.g., 32 bit or 64 bit)”; [0037]: “Such statistics can be obtained by making a query or by checking system properties of each computer. The statistics can also be read from a file that contains the information. For example, the CPU architecture may be obtained by checking system configuration information, including type of the CPU(s), clock frequency, memory size, etc”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Week into that of Izenberg in order to have the current execution environment information comprises a current computing capability value and system environment information of each of the execution devices, and the system environment information comprises a system bit width and a kernel version. Izenberg teaches the resource manager may select a virtualization host based on the application’s requirement. One of ordinary skill in the art can easily see that the teaching of Izenberg can easily be expanded to include well known and used methods to determine an appropriate host, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Izenberg and Week further teach:
The method according to claim 1, further comprising: sending an instruction message to an algorithm warehouse server, wherein the instruction message is intended to instruct the algorithm warehouse server to send an algorithm code corresponding to the target algorithm to the target execution device. (Izenberg [0055]: marketplace for FPGA applications.)

As per claim 7, Izenberg and Week further teach:
The method according to claim 1, wherein after the control message for said executing the target task is sent to the target execution device, and the method further comprising: upon receipt of a task execution failure message returned by the target execution device, acquiring the execution environment condition for the target algorithm and current execution environment information of one of the execution devices except the target execution device, determining, from the execution devices except the target execution device, an execution device where execution environment information satisfies the execution environment condition, and sending the control message for executing the target task to the determined execution device. (Izenberg [0025])

Claims 2, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg, in view of Botelho et al (US20190243682, hereinafter Botelho).

As per claim 2, Izenberg and Week did not teach:
The method according to claim 1, further comprising: acquiring an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition and where an algorithm corresponding to a currently executed task is the target algorithm
However, Botelho teaches:
The method according to claim 1, further comprising: acquiring an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition and where an algorithm corresponding to a currently executed task is the target algorithm. (Botelho [0133])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Botelho into that of Izenberg and Week in order to acquire an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition and where an algorithm corresponding to a currently executed task is the target algorithm. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and Joshi has shown that the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 17, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 23, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

Claims 3, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg and Week, and in view of Joshi et al (US20180288129, hereinafter Joshi).

As per claim 3, Izenberg and Week did not disclose:
The method according to claim 1, wherein said acquiring the current execution environment information of the each of the execution devices comprises: acquiring a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm
However, Joshi teaches:
The method according to claim 1, wherein said acquiring the current execution environment information of the each of the execution devices comprises: acquiring a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm. (Joshi [0037])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Joshi into that of Izenberg and Week in order to acquire a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and Joshi has shown that the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 18, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 24, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.

Claims 4, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg, Week and Joshi, and further in view of Sugure et al (US20090327944, hereinafter Sugure).

As per claim 4, Izenberg, Week and Joshi did not teach:
The method according to claim 3, wherein said acquiring the current computing capability value of the each of the execution devices comprises: determining a current computing capability value of the each of the execution devices based on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices.
However, Sugure teaches:
The method according to claim 3, wherein said acquiring the current computing capability value of the each of the execution devices comprises: determining a current computing capability value of the each of the execution devices based on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices. (Sugure [0047])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugure into that of Izenberg, Week and Joshi in order to determine a current computing capability value of the each of the execution devices based on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 UCS 103.

As per claim 19, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 25, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 5, 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7 and 15 – 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196